ICJ_094_LandMaritimeBoundary_CMR_NGA_1998-06-11_JUD_01_PO_06_EN.txt. 362

DISSENTING OPINION OF VICE-PRESIDENT WEERAMANTRY

Article 36, paragraphs 2 and 4, and Article 38, paragraph I (c), of the Statute
— Need for communication of acceptance before consensual relationship is
formed — Duty imposed on Secretariat by Article 36, paragraph 4 — Use under
Article 38, paragraph I (c), of comparative law perspectives regarding forma-
tion of consensus — Need for time interval between deposit of declaration and
formation of consensual bond — Avoidance of surprise to party sought to be
bound — Strengthening of Court’s jurisdiction through due compliance with
Article 36, paragraph 4.

I have some reservations in regard to the Court’s conclusions on objec-
tion 1. Since the principles involved are of considerable importance to the
jurisprudence of the Court, I consider it necessary to set out these reser-
vations in some detail.

Briefly stated, my concerns centre on the proposition that the deposit
of a declaration under Article 36, paragraph 2, of the Statute is all that is
required to establish the necessary consensual bond under the Optional
Clause. It follows from this proposition that the moment a declaration is
lodged under Article 36, paragraph 2, the party lodging the declaration
has the right to bring another declarant to Court, irrespective of that
other party’s knowledge that such declaration has been lodged. It seems
to me that such a proposition cannot be in conformity with either the
express law or the essential philosophy governing the Optional Clause.

Such a view negates a specific provision of the applicable law which is
contained in Article 36, paragraph 4, of the Statute, and runs contrary to
the philosophy of consensus on which the structure of the Court’s juris-
diction, as well as of this particular provision, is based. It is also in dis-
harmony with the principles of equality, fairness, good faith, and reci-
procity. Moreover, it results in the rather incongruous situation that,
during the interim period between the filing of the declaration and the
communication of this fact, there is great inequality between the parties
in relation to their practical right of access to the Court. The right to take
one’s adversary to court is, in any circumstances, a valuable right. It is
rendered all the more valuable — and inequitably so — if one’s adversary
does not know that it has a corresponding right. If such a one-sided state
of affairs prevails for nearly a year — which could occur, as we have
seen, owing to delays in communication by the Secretariat — so much
the greater is the advantage to one party and the resulting lack of equal-
ity and reciprocity. The declarant can regulate its conduct and direct its

91
363 LAND AND MARITIME BOUNDARY (DISS. OP. WEERAMANTRY)

negotiations from the vantage point of its certain knowledge that the
matter is now justiciable before the Court, while its opponent negotiates
in ignorance of this vital item of information regarding its rights.

Ido not think such results were within the contemplation of those who
drafted the Statute of the Court, especially having regard to their par-
ticular concern with the question of communication, as reflected in the
wording of the Article itself.

The authority for the proposition underlying the Court’s ruling is the
often-invoked Right of Passage case!, but, with much respect, it seems to
me that that case, though followed in the Court’s subsequent jurispru-
dence, needs re-examination. It affects too fundamental an aspect of the
Court’s jurisdiction to remain as the leading authority on this question.
After 40 years of development of international law, in the spheres of such
concepts as fairness, reciprocity and good faith, so sweeping a hypothesis
as the immediate creation of a right to sue, regardless of the other party’s
knowledge thereof, is much in need of review.

*
* *

A word is necessary regarding the facts of this particular case. Nigeria
had filed its Declaration in 1965. Cameroon filed its Declaration on
3 March 1994, and made its Application to the Court three weeks later.
The Secretary-General did not communicate Cameroon’s Declaration for
nearly a year, and Nigeria states that it first received formal intimation of
Cameroon’s Application from the Registrar on 29 March 1994.

Cameroon relies on informal references to such a possibility in the
communications between the States, and on other sources from which
Nigeria might have gleaned this information. In dealings between States
on a matter of such importance and formality, one would require some-
thing more than a communication which is both informal and indefinite.
The question arises whether, in any event, the announcement of the Dec-
laration in the Journal of the United Nations would have been sufficient
notice to Nigeria of the Declaration of Cameroon. It is necessary to
observe in this connection that not every mission in the United States is
so well equipped with professional personnel that it can keep a tab on all
the treaties deposited and link up the declarations under Article 36, para-
graph 2, with their country’s immediate concerns. Such a view would
operate harshly on the less well-equipped missions at the United Nations.

| Right of Passage over Indian Territory, Preliminary Objections, Judgment, 1 CJ.
Reports 1957, p. 125.

92
364 LAND AND MARITIME BOUNDARY (DISS. OP. WEERAMANTRY)

I cite, in this connection, the following passage from Rosenne’s work on
The Law and Practice of the International Court of Justice, 1920-1996:

“An announcement of the deposit of a declaration is published
immediately in the Journal of the United Nations issued on each
weekday in New York. That announcement is made for information
purposes. It is accompanied by a footnote specifying that the date
indicated is the date of receipt of the relevant documents, meaning
that the documents will have to be reviewed for determination as to
the actual deposit. Given the Court’s interpretation of Article 36, para-
graph 4, this announcement is not a satisfactory method of bringing
the deposit of a declaration to the immediate notice of the parties to
the Statute, since the Journal of the United Nations is not a docu-
ment of general circulation but rather the day’s work programme in
United Nations Headquarters in New York. Permanent Missions in
New York are unlikely to appreciate the significance of announce-
ments of this character appearing in the Journal.”

1 shall now deal with the reasons why I consider the Right of Passage

decision to be in need of review, commencing with the strictly legal pro-
visions, and moving thereafter to the conceptual reasons underpinning
them.

in

That decision, which receives endorsement from the Court’s Judgment
the present case, holds that:

“A State accepting the jurisdiction of the Court must expect that
an Application may be filed against it before the Court by a new
declarant State on the same day on which that State deposits with
the Secretary-General its Declaration of Acceptance. For it is on
that very day that the consensual bond, which is the basis of
the Optional Clause, comes into being between the States con-
cerned.”?

My first point of disagreement with the Right of Passage case is based

on its unequal treatment of the two mandatory clauses contained in
Article 36, paragraph 4, of the Statute. The two requisites stipulated by

2 The Law and Practice of the International Court of Justice, 1920-1996, 1997, Vol. II,
p. 759.
31 C.J. Reports 1957, p. 146.

93
365 LAND AND MARITIME BOUNDARY (DISS. OP. WEERAMANTRY)

Article 36, paragraph 4, are deposit with the Secretary-General and trans-
mission by the Secretary-General of copies to the parties to the Statute
and to the Registrar of the Court. The Court, in Right of Passage, treats
the first request as essential and virtually discounts the other. I do not
think that two parallel statutory requirements can be treated so differ-
ently, especially when both alike are couched in imperative terms.

Secondly, it is an important rule of statutory interpretation that all
words in the instrument under interpretation should, as far as possible,
be given full efficacy. The Court must necessarily avoid any interpreta-
tion which would reduce important words or clauses in the Statute to
mere surplusage which has no legal effect whatever. Under the Right of
Passage interpretation, the words “who shall transmit copies thereof to
the parties to the Statute and to the Registrar of the Court” might as well
have been omitted from the Statute. Such an interpretation does not
seem to me to be in conformity with the recognized rules of legal inter-
pretation. The Court is under a duty to render effective ail the provisions
of its Statute, rather than to encourage the disregard of sections of it by
interpretations which denude them of significance or meaning.

The Court’s Judgment means that if the Secretariat ignored these
words completely, the legal result would still be the same. Such a view is
all the more questionable when the statutory requirement is not an arbi-
trary imposition, but is based, as will be shown, upon well-accepted uni-
versal norms and concepts pertinent to the creation of consensual
relationships.

It is true this Judgment has been followed in the Court’s later jurispru-
dence in Temple of Preah Vihear and Military and Paramilitary Activi-
ties in and against Nicaragua (Nicaragua v. United States of America).
However, no amount of contrary Jurisprudence can override the impera-
tive requirements of the Court’s Statute and, if indeed the Statute makes
such a communication compulsory, it must be treated as such.

Thirdly, one must look upon the deposit of the declaration and the
communication by the Secretary-General as together constituting the
composite package of conditions which needs to be satisfied to give legal
efficacy to the declaration. It is clear that the first requisite must be
satisfied, for, without it, there could be no question of the declaration
being operative. The article in question designedly does not place that
requisite alone, but couples it with another in terms which are equally
mandatory. |

One constituent element cannot be detached from this statutory pack-
age by a process of judicial interpretation. Nor can one element be
emphasized and the other neutralized when the Statute itself gives no
indications to that effect. If the juristic right fashioned by Article 36 is to

94
366 LAND AND MARITIME BOUNDARY (DISS. OP. WEERAMANTRY)

come into existence, the events attending its creation must fit the mould
cast for that purpose by the governing statutory provision.

A fourth reason why the Right of Passage decision needs review is that
it could well encourage the Secretariat to take a more relaxed view
regarding its obligations under Article 36, paragraph 4. Since the inter-
pretation placed by Right of Passage on the requirement of communica-
tion deprives that requirement of ali effective impact upon the matter it
was meant to regulate, it is not to be wondered at that the Secretariat,
acting presumably on that ruling, takes its time — up to one year — in
transmitting the required communication.

If, indeed, a practice of delay in communication has resulted in the
United Nations from the belief that one of these imperative conditions is
not imperative, despite the language of the Statute to the contrary, it is
important that the practice be rectified and the procedures brought into
regularity with the binding requirements of the Statute.

It is true the second of these requirements is not within the control of
the party depositing the declaration, but it is to be presumed that official
acts will be duly performed, the more especially where they relate to
matters of such fundamental importance to the rights of States, as the
voluntary surrender of some part of their sovereign autonomy — for dec-
larations by States under Article 36 amount to no less than this. Due
performance by the Secretariat of its responsibility of transmitting such
copies in a matter such as this can mean nothing short of transmission of
such declarations forthwith. This is yet another reason why I believe the
Court should take this opportunity to review that Judgment, and stress
the imperative nature of this statutory responsibility. The delay of nearly
one year that has occurred in communication in this instance is not, in
any event, a proper compliance with the Statute.

My fifth objection to the Right of Passage case is that it takes out of
context the expression “ipso facto and without special agreement”, and
treats it as an indication of the point of time at which the parties became
consensually bound. This provision was not intended to produce such a
result, nor can it bear such a construction. What Article 36, paragraph 2,
provides is that where a declaration is filed, no special agreement is
necessary, as the declaration has a compulsory force of its own. Nowhere
does this provision purport to indicate when that declaration becomes
operative. |

I would endorse what Vice-President Badawi observed of this con-
struction in his dissenting opinion in the Right of Passage case when he
criticized the isolation of the expression “ipso facto” from its context.

95
367 LAND AND MARITIME BOUNDARY (DISS. OP. WEERAMANTRY)

This led to the achievement of a result by which, in his words, “the com-
plete idea contained in the Statute has been dismembered and dis-
regarded” +.

As a sixth objection, I note the prejudice that the Right of Passage
interpretation may cause to a party. A ruling which in effect confirms
that the filing of a declaration becomes operative the very next moment
after it is filed could be an embarrassment to a State which is in the pro-
cess of negotiation with another. Unknown to itself, 1t could have the
ground surreptitiously cut from under its feet, perhaps after it has made
some vital concession, in the belief that the matter is still under negotia-
tion. This aspect is further developed later in this opinion.

A seventh reason is that the declaration which constitutes the act of
acceptance is not a declaration in a standard form. It is infinitely variable
in its terms, and the mere fact of deposit cannot be an intimation of the
terms in which the declaration is framed. The party sought to be bound is
entitled to know those terms. If it is held to be consensually bound, it
cannot reasonably be held to be bound to terms of which it is unaware.
This factor militates so strongly against the core content of the concept of
consensus that even had it stood alone, it would, in my view, have been
conclusive.

An eighth and final reason why, in my view, the Right of Passage deci-
sion needs re-examination is that it could have an adverse effect on the
development of the Court’s jurisdiction. The Court’s interpretation could
well result in a reluctance on the part of States to make such declarations
in the first instance. Indeed, the Court’s ruling in the Right of Passage
case was followed shortly thereafter by the introduction of a series of
reservations to declarations already filed under Article 36. For example,
the United Kingdom’s Declaration on 26 November 1958 excepted from
the scope of its Declaration disputes

“where the acceptance of the Court’s compulsory jurisdiction on
behalf of any other Party to the dispute was deposited or ratified less
than twelve months prior to the filing of the application bringing the
dispute before the Court”*.

So, also, India filed an amended declaration on 14 September 1959,
restricting the Court’s jurisdiction in respect of future applications to
cases where the acceptance of the Court’s compulsory jurisdiction was
deposited or ratified more than twelve months prior to the filing of an
application bringing the dispute to the Court®.

4 Right of Passage over Indian Territory, Preliminary Objections, Judgment, LC J.
Reports 1957, p. 157.

SECJI. Yearbook 1959-1960, p. 255.

6 Ibid., p. 242.

96
368 LAND AND MARITIME BOUNDARY (DISS. OP. WEERAMANTRY)

Other States may well be expected to take similar steps to protect
themselves against surprise applications if this view of the law is con-
firmed, while some others contemplating the filing of such a declaration
may well have second thoughts on the subject. All this is not conducive to
the extension of the compulsory jurisdiction of the Court.

Indeed, while the Court has been deliberating on its Judgment, Nigeria
itself has taken action, on 29 April 1998, to amend its Declaration, so as
to impose a time-limit of twelve months before acceptance of the Court’s
jurisdiction by a State becomes operative against Nigeria.

So much in regard to the interpretation of the governing statutory pro-
vision.

I pass now to an examination of some conceptual considerations which
underlie the statutory provision and reinforce the conclusions already
reached.

Since the so-called compulsory jurisdiction clause is consensual in its
architecture, one must satisfy oneself that the results of the Court’s Judg-
ment are in conformity with the legal concept of consensus.

A State lodging a declaration under Article 36, paragraph 2, performs
a twofold juristic act. On the one hand, it is making an offer to every
other State that has not already filed a declaration that it will be bound
by its terms to such State, upon that State making a declaration in
accordance with Article 36. On the other hand, a declaration made in
terms of Article 36 is an acceptance of the offers made by other States
which have already filed such a declaration. A declaration duly made
under Article 36 is thus both an offer to some States and an acceptance of
the offer already made by other States.

It is true we are considering a question of international law, but this
analysis shows us also that we are very much in the sphere of the law of
consensual obligations, from which we draw our general principles and
foundation requirements. We must not be diverted from the basic prin-
ciples of this body of law, as universally recognized, by the circumstance
that we are operating in the territory of international law. Where any
situation in international law depends on consensus, the generally
accepted principles relating to consensual obligations would apply to that
situation, unless expressly varied or abrogated.

How is a consensual obligation formed? The completed legal product
results from the classical process of the meeting of minds which follows
from a confluence of offer and acceptance. This is accepted by most legal

97
369 LAND AND MARITIME BOUNDARY (DISS. OP. WEERAMANTRY)

systems, with the rarest of exceptions’. This principle is accepted alike by
the Anglo-American law and the Romanistic legal systems®. There are
indeed substantial differences among different legal systems regarding
such matters as the status and revocability of the offer”, but the basic
principle that the minds of offeror and offeree must meet remains
unaffected by these considerations, and belongs to the common core of
legal systems.

Probably the most exhaustive study available on the core content of
consensus across a wide variety of legal systems is Schlesinger’s monu-
mental work on the Formation of Contracts'®. Schlesinger would indeed
appear to have anticipated cases such as the present where the Court
needs to satisfy itself on the universally agreed fundamentals of con-
sensus.

One of the purposes of this study, as expressly stated therein, was to
render assistance to judges of international tribunals having occasion,
under Article 38, paragraph 1 (c), of the Statute of the International
Court of Justice, to deal with issues relating to the formation of agree-
ments!!. Schlesinger was examining the “reservoir of legal concepts and
precepts traditionally utilized in, and shared by, a number of national
legal systems” !*, and expressed the hope that international judges “would
make ample use of the ‘general principles’ as prime materials for the
building of a systematic body of international law” 3.

The present case of interpretation of a statutory provision arising out
of the concept of consensus or agreement is an apt occasion for the use of
such scholarly research for the purposes of international law. In particu-
lar, it would be helpful in testing whether the interpretation adopted in

7 E.g., a rare exception, which studies of comparative law note as atypical, is the Léfte
doctrine of the Scandinavian countries, under which obligations stem not from the agree-
ment of parties but from the duty undertaken by each party in its contractual declaration.
See K. Zweigert and H. Kôtz, An Introduction to Comparative Law, 2nd ed., 1984, trans.
Tony Weir, p. 382. It has never been suggested that Article 36, paragraph 2, followed such
a conceptual model.

8 Ibid. pp. 381 et seq.

9 See P. de Cruz, Comparative Law in a Changing World, 1995, pp. 302 et seq., regard-
ing the general rule of revocability of offers in the common law, the general rule of irrevo-
cability in German law, and the somewhat intermediate position of French law. See, also,
S. A. Nussbaum, “Comparative Effects of the Anglo-American Offer and Acceptance
Doctrine”, (1936) Columbia Law Review, Vol. 36, p. 920.

10 Rudolf B. Schlesinger (ed.), Formation of Contracts: A Study of the Common Core
of Legal Systems, 2 vols., 1968.

11 Ibid. Vol. 1, pp. 7-8.

12 Jbid., p. 8.

13 Ibid.

98
370 LAND AND MARITIME BOUNDARY (DISS. OP. WEERAMANTRY)

the Right of Passage case conforms to the “general principles” attending
agreement as universally understood.

Schlesinger notes preliminarily the following general propositions:

“I A. In all legal systems under consideration, the first require-
ment of a ‘contract’, in the core meaning of the word, is the existence
of an agreement, i.e., of manifestations of mutual assent on the part
of two or more persons. Whether or not they are promissory in
nature, these manifestations as a rule must be referable to each
other.” +

“TILL...

In all legal systems under consideration, contracts are normally
(although not necessarily . . .) formed by offer and acceptance occur-
ring in an ascertainable sequence.” !>

Once this norm of offer and acceptance is established, the next ques-
tion for examination is whether the acceptance needs to be communi-
cated. In this regard, Schlesinger observes as follows, in the section of the
General Report dealing with the question:

“Is Communication of Acceptance Necessary?

The problem to be treated in this Report is connected with the
offeror’s interest in obtaining knowledge concerning the conclusion
of the contract.

Normally, although not necessarily, such knowledge is obtained
through communication, i.e., an act of the offeree aimed at bringing
acceptance to the offeror’s knowledge.

With the possible exception of French law, all systems under con-
sideration agree, as a matter of principle, that communication of
acceptance is necessary to bring about a contract.” !$

He also observes that the differences between French law and the other
systems under consideration may be more apparent than real!7.

There are indeed exceptional circumstances in which legal systems do
not require a specific communication of acceptance, e.g., in standard

14 Op. cit., p. 71.

15 Jbid., p. 74. The exceptional circumstances, which are rare, are dealt with in
Part Two, Section C1, of Schlesinger’s work.

16 Jbid., p. 147.

17 Jbid., note 2.

99
371 LAND AND MARITIME BOUNDARY (DISS. OP. WEERAMANTRY)

form contracts or contracts of adhesion!®. Vice-President Badawi, in the
Right of Passage case, distinguished this category of contracts from Dec-
larations under Article 36 in the following terms:

“Indeed, whereas the essential feature of the ‘adherence’ or ‘acces-
sion’ contract is uniformity, that of Declarations is variety and
diversity. Each Declaration expresses the conditions, the purposes
and the policy of the State which makes it. Furthermore, in ‘adher-
ence contracts’ one of the parties in fact is in a position in which it is
impossible to discuss the terms of the contract. It is obliged to con-
tract and gives its adherence to the all powerful will of the other. In
this category are included, inter alia, contracts of service, contracts
for transport and for insurance. What analogy can there be between
such contracts and Declarations. accepting jurisdiction?” !°

Another such exceptional category consists of postal offers, in regard
to which a variety of theories have been propounded”? to meet the diffi-
culties arising from time taken in transit, revocation pending transmis-
sion, and the like. All theories have been the subject of contention, but
they are all designed to meet the special difficulties arising from this par-
ticular mode of communication. There may also be cases where an un-
usual mode of acceptance is prescribed by the offeror, and compliance
with this method obviates the need for communication, which is there-
fore considered to be waived2!. It is in such cases, where good reasons
exist for departure from the norm, that the law of contract waives the

18 Where a standing offer is made on standard terms, e.g., by a public carrier, it
becomes a contract upon acceptance of the act of service, as when a passenger boards a
bus. There is no room for negotiation or for individual variations of terms in such a situa-
tion, and the meeting of minds is deemed to take place when the relevant act is performed.
There is no analogy between such situations and offers of acceptance of the Court’s juris-
diction, which are infinitely variable in their terms.

19 Right of Passage over Indian Territory, Preliminary Objections, Judgment, I CJ.
Reports 1957, dissenting opinion, pp. 157-158.

20 A variety of theories have evolved in relation to acceptance of postal offers — the
declaration theory (that the contract is complete as soon as the offeree has made a dec-
laration of his acceptance), the expedition theory (that the contract is formed when a let-
ter or telegram has been despatched accepting the offer), and the information theory (that
communication of the acceptance must be received by the offeror). See de Cruz, op. cit.,
p. 308. All of these are fashioned to meet the varied practical difficulties that arise in the
context of postal offers. See also the reference to these theories in the dissenting opinion
of Vice-President Badawi in Right of Passage over Indian Territory, Preliminary Objec-
tions, Judgment, I.C.J. Reports 1957, p. 156).

21 As in the classic common law case of Carlill v. Carbolic Smoke Ball Co., where an
act prescribed by the offeror was considered without more to constitute acceptance. Even
that case affirmed, however, that “One can not doubt that, as an ordinary rule of law, an
acceptance of an offer made ought to be notified to the person who makes the offer, in
order that the two minds may come together” ({1893] 1 QB 256; 62 LIQB 257). See the
reference to this case in Schlesinger, op. cit., Vol. IL p. 1309.

100
372 LAND AND MARITIME BOUNDARY (DISS. OP. WEERAMANTRY)

requirement of communication of an acceptance. This is not such a case.
Indeed, the present situation is the very opposite of the case where actual
communication is waived by the law, for the Statute in fact expressly
requires communication by action of the Secretary-General.

Except in such exceptional circumstances, or where communication is
expressly dispensed with by the parties, there is very good reason for con-
cluding that there can be no consensus in the absence of communication
of the acceptance. Without it, the offeror would be in a state of ignorance
that it is bound by a contractual relationship. In the words of Nigeria,
the “consensual bond” between itself and Cameroon in regard to the
Court’s jurisdiction “cannot be said to exist with respect to another State
of whose participation in the system established by Article 36.2 of the
Statute Nigeria knew nothing”. This is contrary to the considerations
of fairness that should govern such relationships; and the exceptional cir-
cumstances in which a merely notional communication is deemed suffi-
cient are not replicated in the case of Article 36, paragraph 2, declara-
tions. Such a conclusion is strengthened further by the requirement of
communication built into Article 36, paragraph 2, itself.

The procedure of deposit of the declaration with the Secretariat is
clearly not tantamount to a notification to all the world, as would be the
case, for example, of the deposit and registration of a deed with a Land
Registry within a domestic legal system. Indeed, the Statute would not
specifically require communication if the mere fact of the deposit were to
be constructive notice to all the world.

An important principle involved in alt of the foregoing considerations
is the principle of the protection of the offeror.

I quote Schlesinger’s conclusions again, in relation to the recognition
by legal systems of the need for the protecting the offeror. He refers to
the fact that

“most of the legal systems under consideration will in some way pro-
tect the offeror’s interest in obtaining knowledge that the contract
has been concluded. Such protection is given by imposing a duty on
the acceptor to inform the offeror, promptly or at least within a
reasonable time, of the conclusion of the contract. However, these
systems differ as to the scope of the duty and the consequences
of non-compliance.” 73

IT can do no better than to conclude this discussion with a reference to
what Grotius himself has to say on the matter, not in his treatises on the

22 Preliminary Objections of Nigeria, Vol. I, p. 40, para. 1.23.
23 Schlesinger, op. cit., Vol. I, p. 148.

101
373 LAND AND MARITIME BOUNDARY (DISS. OP. WEERAMANTRY)

Roman-Dutch law, but in De Jure Belli ac Pacis itself. His conclusions
are as follows:

“Whether an acceptance ought to be made known to the promisor;
explanation, with a distinction

This question is also commonly raised, whether it is sufficient that
the acceptance be signified, or whether, in fact, the acceptance ought
also to be made known to the promisor before the promise attains its
full effect. |

It is certain that a promise can be made in both ways, either thus:
‘I desire that this be valid, if it be accepted’; or thus: ‘I desire that
this shall be valid if I shall have understood that it has been accepted’.
In promises which deal with mutual obligations the latter meaning is
assumed, but in merely generous promises it is better that the former
meaning should be believed to be present, unless something else
should appear.” 4

Declarations under Article 36, paragraph 2, deal with mutual obliga-
tions, and there is no doubt that they fall into the category in which the
offeror must know that his offer has been accepted?>.

This discussion of the general principles of law relating to the forma-
tion of consensus through the process of offer and acceptance show their
applicability to the matter under consideration by the Court. It indicates
also how the Court’s decision departs from those principles, and thereby
weakens the foundation of true consensus on which the Court’s jurisdic-
tion must in all circumstances be based.

There are two ancillary matters which need some consideration to
complete an examination of the matter before the Court — the need for
a time interval between deposit of the declaration and the creation of the
consensual bond, and the question of prejudice to a party that can result
from the view of the law which the Court has endorsed.

*
* *

A time interval between deposit of the declaration and the creation of
the consensual bond provides a necessary safety cushion to ensure that
the party sought to be bound by the declaration is not taken by surprise.

Scholarly writings on Article 36, paragraph 4, reinforce this point.
I refer, in particular, to Shabtai Rosenne, who points out that Article 36,
paragraph 4, was added at a late stage of the San Francisco Conference,

24 Hugo Grotius, De Jure Belli ac Pacis, Kelsey (trans.), 1925, Vol. II, Bk. I, p. 338.
25 For this and other references reaching back to discussions by the mediaeval glos-

sators upon the subject of communication of acceptance, see Weeramantry, The Law of
Contracts, 1967, Vol. I, pp. 121-124.

102
374 LAND AND MARITIME BOUNDARY (DISS. OP. WEERAMANTRY)

and immediately became subject to interpretation. Rosenne’s own view
is that, should the Statute ever be revised, there should be “a short inter-
val between the date of deposit and the date on which the deposit of the
instrument produces its effects”?’. The manifest reasons for such a pre-
caution have already been discussed. Such a view underlines the need for
knowledge of the declaration on the part of the States who are to be
bound. This result would follow inevitably if the terms of Article 36, para-
graph 4, are to be given their natural meaning rather than the truncated
meaning given to them by the decision in Right of Passage.

Indeed, Rosenne’s conviction of the need for such an interval was so
strong that he made submissions to the International Law Commission in
this regard when it was giving consideration to Article 78 of the Vienna
Convention — a consideration which was no doubt heavily influenced by
the prevailing Right of Passage jurisprudence #. Indeed, that eminent
jurist, in dealing with the “small time-lag before the other States become
aware that the treaty is in force between them and the State depositing
the instrument”, suggested that this period should be fixed at 90 days,
“thus allowing both for the observance of the normal administrative
practices of the depositary and for receipt of the notice by the home
authorities of the States concerned and the observance of their normal
administrative practices” ??.

This suggestion was meant to allow for different depositary practices,
the notices being sometimes transmitted “through a government’s own
diplomatic posts abroad, sometimes through diplomatic posts accredited
to the depositary; and sometimes by mail”. The essential thrust of the
recommendation was no doubt to ensure that the State sought to be
bound was informed of the existence of the instrument which locked it
into a consensual relationship.

I doubt very much that the interpretation of Article 36, paragraph 4,
according to its natural meaning, could unsettle the Court’s jurisdiction.
Rather, a clarification of that provision and of the reasons underpinning
it would regularize and strengthen that jurisdiction. It would also give to
States making such declarations the confidence that they will not be
taken by surprise, thereby reinforcing their willingness to accept the
Court’s optional jurisdiction.

No doubt modern methods of duplication and transmission of docu-
ments could considerably expedite this process, but it seems to me that
the “small time-lag” stipulated by Rosenne is essential.

26 The Law and Practice of the International Court of Justice, 1920-1996, op. cit.,
Vol. IL, p. 753.

27 Ibid., p. 755, footnote 56.

28 See Yearbook of the International Law Commission, 1965, Vol. II, p. 73, doc. A/CN.4/
L.108.

29 Ibid.

103
375 LAND AND MARITIME BOUNDARY (DISS. OP. WEERAMANTRY)

It is also relevant to refer to the full recognition accorded by Article 78 (c)
of the Vienna Convention on the Law of Treaties to the necessity of
communication of notifications in regard to treaties, if the recipient is to
be bound. This is an application of the normal consensual rule. The
Court does indeed refer to this provision, but observes that, in so far as
declarations under Article 36 are concerned, the régime for depositing
and transmitting declarations of acceptance of compulsory jurisdiction is
prescribed by Article 36, paragraph 4, of the Statute of the Court (Judg-
ment, para. 30). I respectfully agree, but that very régime prescribes
a method of transmitting the communication, and must therefore be
followed.

x * x

I refer finally to the question of possible prejudice to parties, which can
result from the interpretation the Court lays upon Article 36.

I have already adverted to the first item of prejudice: that for the
period between the deposit of a declaration and the communication of
that declaration to the party who is to be impleaded, the party depositing
the declaration is at an advantage over the other, in that the former is
aware that the Court has jurisdiction, and the latter is not. The vesting of
jurisdiction in the Court is an important juristic act with major repercus-
sions on State sovereignty. If one party is aware of its rights under this
provision, and the other is not, a disparity is created between the parties,
which fundamentally breaches the basic principle of equality on which
the Court’s jurisdiction is premised.

This inequality can have practical repercussions on the course of the
informal negotiations between parties, that precede the formal institution
of an action. I believe it is in the interests of the peaceful resolution of
disputes and the general principles of our jurisprudence that such infor-
mal negotiation should be encouraged and promoted, and I can only see
the effect of such a ruling as inhibiting this process.

It is important that when parties are in bona fide negotiation with each
other there should not even theoretically be the possibility of one of those
parties filing a declaration and lodging an application before the Court
almost simultaneously. This could amount, in a hypothetical case, to an
abuse of the process of the Court. It is by no means implied that such is
the case here, but the decision of the Court opens the door to such a pos-
sibility in the future.

It is important to international peace and goodwill that the processes
of negotiation between parties be given full scope, without the fear of a
sudden and unexpected termination, followed by the dragging of a reluc-
tant respondent to the Court. The deleterious effect that could ensue in
regard to the willingness of States to file an Article 36, paragraph 2, dec-
laration at all could be damaging to the development of the Court’s juris-

104
376 LAND AND MARITIME BOUNDARY (DISS. OP. WEERAMANTRY)

diction. This is an important reason why such a construction should be
avoided.

In the process of bona fide negotiations, concessions are made, facts
are accepted, compromises are worked out, admissions and apologies are
offered. Documents embodying such acts may well be exchanged. It is
important that all this should take place on a footing of openness and
equality.

x * x

For all these reasons, I am of the view that Nigeria has made out a
case of lack of consensus in regard to Cameroon’s declaration under
Article 36, paragraph 2, at the time Cameroon’s Application was filed.

An interpretation of Article 36, paragraph 4, according to its natural
meaning, would result in more confidence on the part of States in making
declarations under Article 36, paragraph 2. Any uncertainty as to whether
consensus had been established could be removed by the prompt dis-
charge by the Secretariat of its statutory duties under Article 36, para-
graph 4, which modern methods of reproduction and communication of
documents render much less labour intensive and time consuming than
they were when the Statute was framed. A proper attention to this statu-
tory obligation could result in communication within a matter of a few
days, thus removing all uncertainty.

Other advantages of this view are that it would bring the operation of
consensual jurisdiction within the consensual principles which lie at its
very foundation, ensure fairness and reciprocity between the parties, and
bring the operation of declarations under Article 36 within the express
terms of the article which fashioned them.

(Signed) Christopher G. WEERAMANTRY.

105
